UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54575 MRI Interventions, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 58-2394628 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification Number) One Commerce Square, Suite 2550 Memphis, Tennessee (Address of Principal Executive Offices) (Zip Code) (901) 522-9300 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo As of May 3, 2013, there were 57,320,447 shares of common stock outstanding. MRI INTERVENTIONS, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). Condensed Balance Sheets as of March 31, 2013 and December 31, 2012 1 Condensed Statements of Operations for the three months ended March 31, 2013 and 2012 2 Condensed Statement of Stockholders’ Deficit for the three months ended March 31, 2013 3 Condensed Statements of Cash Flows for the three months ended March 31, 2013 and 2012 4 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 41 Item 3. Defaults Upon Senior Securities. 41 Item 4. Mine Safety Disclosures. 41 Item 5. Other Information. 41 Item 6. Exhibits. 41 SIGNATURES 42 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements” as defined under United States federal securities laws. The forward-looking statements are contained principally in the sections of this Quarterly Report entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors.”These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements, expressed or implied by the forward-looking statements. Forward-looking statements include, but are not limited to, statements about: • our ability to market, commercialize and achieve market acceptance for our products; • our ability to successfully expand our sales and clinical support capabilities; • our ability to successfully complete the development of, and obtain regulatory clearance or approval for, our current product candidates; and • the estimates regarding the sufficiency of our cash resources. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would,” and similar expressions intended to identify forward-looking statements, although not all forward-looking statements contain these words. Although we believe that we have a reasonable basis for each forward-looking statement contained in this Quarterly Report, we caution you that these statements are based on a combination of facts and factors currently known by us and our projections of the future, about which we cannot be certain. You should refer to the section of this Quarterly Report entitled “Risk Factors” under Part II, Item IA below for a discussion of important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking statements. As a result of these factors, we cannot assure you that the forward-looking statements in this Quarterly Report will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified time frame, or at all. We do not undertake to update any of the forward-looking statements after the date of this Quarterly Report, except to the extent required by applicable securities laws. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MRI INTERVENTIONS, INC. Condensed Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Software license inventory Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued compensation Other accrued liabilities Derivative liabilities Related party deferred license revenue - Deferred product revenue - Total current liabilities Other accrued liabilities Related party convertible notes payable Note payable, net of unamortized discount of $538,786 and $0 at March 31, 2013 and December 31, 2012, respectively Junior secured notes payable, net of unamortized discounts of $2,797,114 and $2,804,451 at March 31, 2013 and December 31, 2012, respectively Total liabilities Commitments and contingencies (Note 5) - - Stockholders' deficit: Common stock, $.01 par value; 100,000,000 shares authorized; 57,646,277 and 57,320,447 shares issued and outstanding, respectively, at March 31, 2013; and48,418,830 and 48,093,000 sharesissued and outstanding, respectively,at December 31, 2012 Additional paid-in capital Treasury stock, at cost, 325,830 common shares ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes. 1 MRI INTERVENTIONS, INC. Condensed Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Related party license revenues $ $ Service revenues Product revenues Total revenues Costs and operating expenses: Cost of product revenues Research and development costs Selling, general, and administrative Total costs and operating expenses Operating loss ) ) Other income (expense): Gain on change in fair value of derivative liabilities - Loss on note payable modification ) - Other income, net Interest income Interest expense ) ) Net loss $ ) $ ) Net loss per share attributable to common stockholders: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes. 2 MRI INTERVENTIONS, INC. Condensed Statement of Stockholders’ Deficit Three Months Ended March 31, 2013 (Unaudited) Additional Common Stock Paid-in Treasury Accumulated Shares Amount Capital Stock Deficit Total Balances, January 1, 2013 $ $ $ ) $ ) $ ) January 2013 Private Placement - - Employee share-based compensation - Net settlement warrant exercises ) - - - Net loss for the three months ended March 31, 2013 - ) ) Balances, March 31, 2013 $ $ $ ) $ ) $ ) See accompanying notes. 3 MRI INTERVENTIONS, INC. Condensed Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and license amortization Share-based compensation Gain on change in fair value of derivative liabilities ) - Loss on loan modification - Amortization and write-off of debt issuance costs and original issue discounts Increase (decrease) in cash resulting from changes in: Accounts receivable Inventory ) ) Prepaid expenses and other currentassets ) Other assets Accounts payable and accrued expenses ) ) Deferred revenue ) ) Net cash flows from operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash flows from investing activities ) ) Cash flows from financing activities: Net proceeds from private placement, net of issuance costs - Proceeds from issuance of convertible notes payable, net of issuance costs - Net cash flows from financing activities Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for: Income taxes $
